Citation Nr: 1134655	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-25 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 2000 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The claim was before the Board on a previous occasion, and was remanded in January 2010 and April 2011 for evidentiary and procedural development.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board determined that a TDIU was raised by the record, and has conducted all necessary development on the issue.  

The Veteran appeared at a Videoconference hearing in November 2009.  A transcript is of record.  


FINDINGS OF FACT

1.  Service connection has been awarded for a low back disorder at a 40 percent evaluation, posttraumatic stress disorder (PTSD) at a 30 percent evaluation, right rotator cuff impingement and tendonitis at a 20 percent evaluation, scarring on the right arm at a 10 percent evaluation, and bronchitis and a testicular mass both at noncompensable evaluations; he has met the threshold requirements for consideration of a TDIU on a schedular basis.  

2.  The Veteran has a current combined disability evaluation of 70 percent; however, he is gainfully employed as a pool maintenance technician.   




CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16, 4.19 (2010); Moore v. Derwinski, 1 Vet. App. 356 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was not initially informed about the information and evidence not of record that is necessary to substantiate his claim for a TDIU, as such a claim was raised by the record as part of a claim for an increase in rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the notice did not precede the initial adjudication of the Veteran's claim, there was a later notice issues with a subsequent re-adjudication, in this case a supplemental statement of the case, issued in May 2011.  Such remedial notification cured the defective notice error, and the case is ready for appellate review.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by the California Department of Veterans Affairs, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a TDIU.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim for a TDIU, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  

Legal Criteria

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficult obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In making its determination, VA considers such factors as the extent of the service- connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Analysis

The Veteran in this case contends that he is entitled to a TDIU.  Essentially, although he is employed as a full-time swimming pool maintenance technician, he argues that his disabilities have required him to take a great deal of time away from his work.  He has stated that he must take off three weeks annually due to his service-connected disabilities.  

Service connection is currently in effect for a low back disorder at a 40 percent evaluation, posttraumatic stress disorder (PTSD) at a 30 percent evaluation, right rotator cuff impingement and tendonitis at a 20 percent evaluation, scarring on the right arm at a 10 percent evaluation, and bronchitis and a testicular mass both at noncompensable evaluations.  His combined disability rating is 70 percent.  

Based on the above, the Veteran has clearly met the regulatory threshold for basic entitlement to a TDIU.  That is, he has a combined disability rating of 70 percent with one disability being rated as at least 40 percent disabling.  See 38 C.F.R. § 4.16(a).  Thus, the question is whether the Veteran is prohibited from engaging in substantially gainful employment.  Based on evidence of record, the Board must conclude that the Veteran is not.  

At the Veteran's Videoconference hearing, he testified that he had been released from several employment situations due to his back condition, and that he was working in a part-time capacity.  At a subsequent VA examination for his testicular condition in July 2010 (after his hearing), however, the Veteran stated that he had been employed in a full-time capacity as a pool maintenance man, and that he had been in that area of employment for approximately seven years (which would, roughly, coincide with his 2004 discharge from the Marine Corps).  When giving his history to the examining physician's assistant, the Veteran stated that he missed approximately three weeks per year from his job due to illness.  In an examination of the Veteran's low back, the VA examiner stated that there would be limits to excessive standing, walking, and heavy labor; however, the Veteran could perform in a "number of sedentary positions without undue strain."  

The Veteran testified at his hearing in November 2009, and a work history was given to a VA physician in July 2010.  During these interactions with VA, the Veteran stated that, at the very least, he was employed in a part-time capacity.  In the most recent interaction, the Veteran stated that he was a full-time employee who missed roughly three weeks of work per year.  Thus, the Veteran is employed, and he clearly cannot be considered as unemployable.  The Veteran's work in the swimming pool maintenance field is at least a part-time occupation, with the most recent indication being that it is full-time work that is only affected by disability three weeks of the year.  Such employment cannot be considered marginal in nature, and by being employed in such a fashion, there is nothing of record to suggest that service-connected disabilities prevent the Veteran from engaging in substantially gainful employment.  Accordingly, a TDIU cannot be granted in this case.  See 38 C.F.R. § 4.16.  





ORDER

Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


